DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 6, and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “means for conducting angiography” and “means for introducing heparin” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
	Claims 20 and 23 recite “the target zone” in lines 2-3 and 2 respectively. There is insufficient antecedent basis for this limitation in the claims. Examiner suggests amending each instance to read “a target zone”.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities: In line 14 of claim 1, “angiography the in vivo environment” should be changed to “angiography in the in vivo environment”.  . Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrera et al. (US 2012/0065660), in view of Asgari (US 2009/0192592).
Regarding claim 1, Ferrera et al. discloses a treatment system (300, paragraphs [0163-0187]) for cerebral arterial vasospasm (The treatment system is configured for use in the cerebral artery, paragraph [0126], and is at least configured for use to treat vasospasms by applying radial force within the vessel) which comprises in combination: a guide catheter (312, FIG 3A, paragraphs [0167-0168]) adapted for emplacement in the internal carotid artery (ICA)/ vestibulocochlear artery (VCA) (Paragraph [0171]; 312 is inserted into 310, which is placed in the ICA); a microcatheter (315, FIG 3A, paragraph [0176]) and a microguidewire (320, FIG 3A, paragraphs [0180 and 0185]; the guidewire is interpreted as a microguidewire because it is sized to be used within a microcatheter); at least one self-expanding (Paragraph [0171] discloses the stent is expandable and deploys when not constrained by microcatheter 315) retrievable stent (325, FIG 3A, paragraphs [0182-0183] disclose the stent is retrievable) adapted for 
Ferrera et al. is silent regarding the at least one self-expanding retrievable stent being at least 50 cm in length.
However, Asgari discloses several stent embodiments where the stent (10), depending on its intended use can have a length ranging from 100 micrometer to 100 cm (Paragraph [0085]).
It would have been obvious to one of ordinary skill in the art to have a length of at least 50 cm depending on the intended use of the stent in view of Asgari, since it has been held that a simple substitution of one known element for another will yield predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the stent have a length of at least 50 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Ferrera et al. is further silent regarding the microcatheter or the at least one self-expanding retrievable stent comprising means for providing a calcium channel blocker in the in vivo environment of the ICA/VCA.
However, Ferrera et al. teaches that some embodiments may comprise delivering fluids, medicaments, or biologically active agents through the microcatheter while the stent is deployed (i.e. in the in vivo environment) (Paragraph [0317]). Furthermore, Ferrera et al. teaches an exemplary 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the microcatheter to comprise a means for providing a calcium channel blocker for use in the in vivo environment of the ICA/VCA if vasospasms are detected, as taught by the exemplary embodiment, for the purpose of treating spasms to reduce trauma or injury to the target vasculature.
Ferrera et al. is further silent regarding a means for conducting angiography in the in vivo environment of the ICA/VCA in the presence of the at least one self-expanding retrievable stent.
However, Ferrera et al. further teaches that some embodiments may including imaging such as angiograms (Paragraph [0314]) for the purpose of providing visualization before, during, or after treatment to confirm positioning of the device within the vessel.
Therefore, the would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ferrera et al. to comprise conducting angiogram imaging of the in vivo environment of the ICA/VCA in the presence of the at least one self-expanding retrievable stent (i.e. during treatment), as taught by the alternative embodiment, for the purpose of confirming the position of the device within the vessel (Paragraph [0314]).
Ferrera et al. is further silent regarding instructions for operating the treatment system comprising the guide catheter, the microcatheter, the microguidewire, the at least one self-expanding retrievable stent, the sheath, and the means for conducting angiography for the treatment or management of cerebral arterial vasospasm.
However, Ferrera et al. discloses that in some embodiments, a kit of parts is disclosed, including components, devices, and systems disclosed herein, as well as any other compatible with the same, and instructions for use (Paragraphs [0039, 0040, and 00377]).

Regarding claim 6, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 1. 
Ferrera et al. is silent regarding at least one self-expanding retrievable stent including a drug covering or coating selected from the group consisting of Everolimus; Paclitaxel; Sirolimus; Corolimus or salts thereof. 
However, Ferrera et al. teaches an alternative embodiment a self-expanding retrievable stent (Expandable scaffolds 610, 810, or 910, paragraph [0236]) which is coated in Pacilitaxel, Sirolimus, or thrombosis reducing compounds (Paragraph [0236]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the a self-expanding retrievable stent to comprise a coating selected from the claimed medicants, as taught by the alternative embodiment, for the purpose of delivering a medicant to the treatment site for having a desired therapeutic effect such as reducing the risk of thrombosis.
Regarding claim 19, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 1.  Ferrera et al. further discloses the at least one self-expanding retrievable stent is 2 - 6 mm in diameter (Paragraph [0252] discloses a diameter of 1 mm to 6 mm, which overlaps the claimed range with sufficient specificity), and wherein the instructions instruct a user of the system to select a diameter based on images obtained from the means for conducting angiography (Note that the 
Regarding claim 20, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 1.  Ferrera et al. further discloses the instructions instruct a user of the system to advance the at least one self-expanding retrievable stent to the target zone for a predetermined time interval between 3-10 minutes (Note that the method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation are not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864" hence the device of Ferrera meets the claimed limitations. It is further noted that the prior art device is additionally configured to be used as claimed because paragraphs [0140 and 0307] disclose an exemplary treatment time of 5-10 minutes).
Regarding claim 21, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 1.  Ferrera et al. further discloses the instructions instruct a user of the system to s the claimed limitations. It is further noted that the prior art device is additionally configured to be used as claimed because paragraphs [0140 and 0307] discloses an exemplary treatment time of 5-10 minutes).  
Regarding claim 22, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 19.  Ferrera et al. further discloses the selected diameter is operable to expand vessels to their optimal diameter and remain patent after the device is re-sheathed (Note that the method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation are not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864" hence the device of Ferrera meets the claimed limitations. It is further noted that the prior art device is additionally configured to be used as claimed because paragraph [0146] discloses an objective of the device is to restore patency to a vessel and paragraph [0252] discloses selecting a stent based on the diameter of an identified vessel).  
	Regarding claims 23, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 22. Ferrera et al. further discloses wherein the instructions instruct a user of the s the claimed limitations. It is further noted that the prior art device is additionally configured to be used as claimed because paragraphs [0140 and 0307] disclose an exemplary treatment time of 5-10 minutes) and wherein the selected diameter of the self-expanding stent and the predetermined time interval are selected to mitigate/extenuate or prevent vasoconstriction/vasospasm (Note that the method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation are not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864" hence the device of Ferrera meets the claimed limitations).
	Ferrera et al. is silent regarding the self-expanding stent comprising self- expanding Nitinol.	However, Ferrera et al. teaches in the alternative embodiment of FIGs 8A-8C, a retrievable stent (810) being made of self-expanding nitinol (Paragraph [0216]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select self-expanding nitinol as the material for the retrievable stent, as taught by the alternative embodiment, for the purpose of forming the stent of a biocompatible shape memory material commonly known in the art for achieving the desired strength and flexibility characteristics. 
Regarding claim 24, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 23.
Ferrera et al. is silent regarding the system further comprising means for introducing heparin in the in vivo environment of the ICA/VCA.
However, Ferrera et al. further teaches that some embodiments may comprise delivering Heparin in treatment-based aliquots through the microcatheter (Paragraph [0317]), for the purpose of performing a treatment at the target site within the vasculature. 
Therefore, the would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ferrera et al. to comprise delivering Heparin in treatment-based aliquots via the microcatheter, as taught by the alternative embodiment, for the purpose of reducing the risk of blood clots at the treatment site or as vasospasm therapy. 
Response to Arguments
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive. Applicant argues on pages 5-6 that the claims are directed to systems and thus the written instructions are an integral aspect of the claimed system and essential for their operation, similar to the findings of the cases listed on page 5. However, MPEP 2111.05 states that in order for printed matter to be given patentable weight, a functional relationship must exist between the printed matter and the associated product. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864". In the instant case, a device and printed instructions for using said device do not constitute a functional relationship.
Applicant argues on pages 7-10 that the prior art does not teach the use of the device of Ferrera ‘757 to treat vasospasms and references Exhibit A of the affidavit filed 05/27/2021 to explain the use of 
The declaration filed on 05/27/2021 (Referred to as Exhibit A throughout applicants reply), is found to be insufficient to overcome the prior rejection. Examiner first notes that the application listed on and referenced within the declaration (15/154,927) does not match the application number of the present invention. Furthermore, the prior art discussed within the declaration and within applicant’s arguments (US 8,066,757) is not the prior art of the current rejection (US 2012/0065660 also listed as US 8,585,713). Declarations 1-7 on pages 1-2 have been considered, however they are not related to the claimed limitations. Additionally, reference is not made to specific secondary considerations. The declaration does not present evidence of unexpected results, commercial success, long felt need, skepticism of experts, copying, or inoperability of references (See MPEP 716.02-716.08). Furthermore, there is no nexus between the secondary evidence and the claimed invention because the claimed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.